Citation Nr: 1449346	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether a timely substantive appeal was submitted to perfect an appeal of the October 2008 rating decision that denied entitlement to service connection for the cause of the Veteran's death.   

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from April 1942 to October 1945.  The Veteran died in July 2008; the appellant is his surviving spouse.  

These matters initially arose from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In June 2009, the appellant filed a timely notice of disagreement (NOD) as to the issue of entitlement to service connection for the cause of the Veteran's death and a statement of the case (SOC) was issued in August 2010.  

The appellant then submitted a VA Form 9 as to the issue of entitlement to service connection for the cause of the Veteran's death and in March 2011, the RO determined that she failed to timely perfect an appeal.  The appellant submitted an NOD with the timeliness determination, and an SOC was issued in June 2012.  The appellant submitted a VA Form 9 on the matter of timeliness in June 2012 and that issue was certified to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO issued a rating decision on October 23, 2008, and the appellant filed a timely NOD. 

2. The RO mailed a copy of the SOC to the appellant on August 25, 2010; and a substantive appeal signed and dated September 2, 2010, was in the possession of her accredited representative on that date.

3. On January 31, 2011, the appellant's representative inquired as to why the appeal was closed on October 31, 2010, and indicated that the appellant's VA Form 9 was submitted on September 2, 2010, accompanied by a memorandum from his service organization.  The representative requested the claims file for review for the substantive appeal and memorandum dated September 2, 2010.  

4. There is no indication that the appellant's substantive appeal or a memorandum from her representative, dated September 2, 2010, was received by VA until a copy of such documents were purportedly resubmitted by her representative, which are stamped as having been received by the RO on February 9, 2011 - after expiration of the 60-day time limit following issuance of the August 2010 SOC.


CONCLUSION OF LAW

The 60-day timeliness requirement for filing a substantive appeal with respect to the claim of entitlement to service connection for the cause of the Veteran's death is waived.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.302, 20.305 (2013); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed in the Introduction, this appeal initially arose from an October 2008 rating decision of the RO in New York, New York in which the RO, in relevant part, denied entitlement to service connection for the cause of the Vetearn's death.  In June 2009, the appellant filed a timely NOD with respect to that issue and she was issued an SOC in August 2010.

The appellant then submitted a VA Form 9.  In March 2011, the RO determined that the appellant failed to timely perfect her appeal.  She submitted a NOD with the timeliness determination in March 2011, and a SOC was issued in June 2012.  The appellant submitted a VA Form 9 on the matter of timeliness in June 2012 and the issue was certified to the Board for appellate consideration.

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013).  Appellate review is initiated by the timely filing of a NOD, and is completed by the timely filing of a substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2013).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2013).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).

The Court has recognized that there may be factors to justify the extension of equitable tolling to the substantive appeal filing deadline.  In McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), the Court adopted the following three part test as to whether equitable tolling based on extraordinary circumstances was appropriate: 1) whether there were extraordinary circumstances beyond the appellant's control; 2) whether the untimely filing was a direct result of the extraordinary circumstances; and 3) whether the appellant exercised "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal in a timely manner.

The Board also takes note of the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit Court emphasized the fact that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants.  In Comer, it was noted that a claimant represented by a Veterans Service Organization (VSO) was essentially deemed proceeding on a pro se basis as VSOs were generally not trained or licensed in the practice of law.  However, VSOs were recognized as being able to provide invaluable assistance to claimants seeking to find their way through the labyrinthine corridors of the Veterans' adjudicatory system.  The lack of due diligence by a VSO has been recognized as potentially providing a basis for equitable tolling for the misfiling of a claim.  See Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453 (1990).

The appellant essentially contends that her VA Form 9 was timely filed on September 2, 2010, and that it should have been in the possession of the RO within the appropriate time period.  In this regard, the RO has determined that the appellant's VA Form 9 submitted in reply to the August 2010 SOC was received on February 9, 2011.  The RO acknowledged the appellant's contention that she submitted a VA Form 9 on September 2, 2010, but indicated that there was simply no evidence that it was submitted any time prior to the representative's purported resubmission of that document on February 9, 2011. 

Having reviewed the record, the Board notes that email correspondence from the appellant's representative to the RO on January 31, 2011, acknowledges that the appeal was closed on October 31, 2010, because a substantive appeal had not been received.  Her representative further stated that his organization submitted the appellant's VA Form 9, accompanied by a memorandum, dated and submitted to VA on September 2, 2010.  He therefore requested the claims file for review for the misplaced VA Form 9 and accompanying memorandum to take to appeals.  

In correspondence dated and received at the RO on February 9, 2011, the appellant's accredited representative reiterated that his organization submitted the appellant's VA Form 9, accompanied by memorandum from his organization, each dated on September 2, 2010, which appeared to have been misplaced.  He therefore requested that the appeal be reinstated.  He enclosed a copy of the memorandum and VA Form 9 dated September 2, 2010, reportedly obtained from his organization's Case Management system.  The existence of these documents support the conclusion that the VA Form 9 signed and dated by the appellant on September 2, 2010, was in the possession of her accredited representative on that date.  The Board also notes that in her NOD received in March 2011 and her VA Form 9 received in June 2012 as to timeliness, the appellant stated that she submitted a VA Form 9 in response to the August 2010 SOC on September 2, 2010, which is within the 60 day time period.  The Board can find no evidence of record contradicting the appellant's assertion, which is therefore a competent and credible account of submission of her VA Form 9 within the 60 day time period following the issuance of the SOC on August 25, 2010.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the aforementioned correspondence received from her representative provides a generally consistent and independent account on the matter.  When considered with all other evidence of record, the Board finds these factors to render the appellant's account of submitting her VA Form 9 to her representative on September 2, 2010, prior to the expiration of the applicable 60 day appellate period, competent, credible and highly probative.  See Buchanan, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Given that the appellant's VA Form 9 was in the possession of her representative by September 2, 2010, the Board concludes that she clearly intended to file a substantive appeal, and that she was diligent in her efforts to do so.  As noted, the date of the appellant's signature on the Form 9 and the date on a copy of the accompanying memorandum of her representative is September 2, 2010.  Although it is not clear precisely why the document was not received by VA, the Board again emphasizes that the lack of diligence by a VSO acting as the appellant's representative has been acknowledged as a potential basis for equitable tolling.

Given the appellant's diligence in her attempt to submit a VA Form 9, her competent and credible recollection of doing so on September 2, 2010, and the fact her representative appears to have contacted VA to resolve any discrepancy immediately after discovering that the appeal had been closed due to lack of receipt of a substantive appeal, the Board finds that it is appropriate in this case to resolve all reasonable doubt in the appellant's favor and find the evidence of record sufficiently establishes that the VA Form 9 dated September 2, 2010, was received by her representative on that date, which is within 60 days of the issuance of the August 2010 SOC, and the Board will therefore waive the 60-day timeliness requirement with regard to the claim of entitlement to service connection for the cause of the Veteran's death.  

ORDER

The requirement that a timely substantive appeal be filed with regard to the issue of entitlement to service connection for the cause of the Veteran's death arising from the October 2008 rating decision is waived.


REMAND

As discussed, the Board has waived the requirement that a timely substantive appeal be filed in response to the August 2010 SOC regarding entitlement to service connection for the cause of the Veteran's death.  While no additional information or evidence has been received since the issuance of the August 2010 SOC pertaining to that issue, to date, neither the appellant nor her representative have set forth any contention as to any potential relationship between the Veteran's service-connected disabilities and cause of death.  The only appellate brief of record pertains to the issue of timeliness and does not address the merits of the claim for service connection for the cause of the Veteran's death.  To ensure avoidance of any potential prejudice to the appellant in that regard by proceeding to address the merits of her claim at this time, it is necessary to remand the claim for service connection for the cause of the Veteran's death to afford her an opportunity to identify any submit, and/or request VA's assistance in obtaining, any additional information or evidence relevant to the claim for service connection for the cause of the Veteran's death.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence and argument in support of her claim for service connection for the cause of the Veteran's death.  Based on the appellant's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain identified records the AOJ is unable to secure the same, the AOJ must notify the appellant and (a) identify the specific records that are unable to obtained; (b) explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The appellant must then be given an opportunity to respond.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


